Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 23 claims and claims 39-61 are pending.

	


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.
                                         
                                            Response to Arguments 
 Applicant's arguments, filed on 03/21/2022 with respect to claims 39-60 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 39-61. See the rejection below of claims 39-61 for relevant citations found in Chen disclosing the newly added limitations.

	

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-42, 44,45 and 47-61 are rejected under 35 U.S.C. 103 as being unpatentable over He, Dake(EP 2816805 A1; hereinafter as He; given by the applicant in the IDS) in view MARPE et al. (US 2018/0063523  A1).

Regarding claim 39, He teaches a method comprising: encoding a picture part based on a reference picture to provide an encoded picture part([para 0036]- prediction information generator 26 may make this decision based upon the current source data X; and the history of the source, i.e. the previously-reconstructed data from the memory 28; [see in Fig. 3 and para 0042]); reconstructing and in-loop filtering the encoded picture part to provide a filtered reconstructed picture part([see in Fig. 5]- Figure 5, which shows, in flowchart form using on-demand progressive reconstruction and In operation 314, the reconstructed refinement data is applied to refine the reconstructed sample(s). In some implementations, the refinement is an addition operation in which reconstructed refinement data is added to the reconstructed sample(s), although the present application is not limited to such an operation. The resulting refined reconstructed sample(s) is/are stored in memory in operation 316); determining a refinement based on the filtered reconstructed picture part([see in Fig. 5-6]- Figure 5, which shows, in flowchart form using on-demand progressive reconstruction and In operation 314, the reconstructed refinement data is applied to refine the reconstructed sample(s). In some implementations, the refinement is an addition operation in which reconstructed refinement data is added to the reconstructed sample(s), although the present application is not limited to such an operation. The resulting refined reconstructed sample(s) is/are stored in memory in operation 316).
However, He does not explicitly disclose encoding data representing the refinement in the form of parameters representative of a piece wise linear model to provide encoded refinement data; and providing a bitstream including the encoded picture part and the encoded refinement data.
In an analogous art, MARPE discloses encoding data representing the refinement in the form of parameters representative of a piece wise linear model to provide encoded refinement data([0042 and 0071]-piece-wise linear mapping may be used where an arbitrary number of interpolation points can be specified. For example, for a base quality sample with value x and two given interpolation points (X.sub.n, Y.sub.n) and (X.sub.n+1, Yn+1) the corresponding prediction sample y is obtained by the module 134); and providing a bitstream including the encoded picture part and the encoded refinement data([para 0006;0010;0022]- bit-streams output by the base layer coding 916a,b and the progressive SNR refinement texture coding 918a,b of the respective layers 902a,b, respectively, are multiplexed by a multiplexer 920 in order to result in the scalable bit-stream 922. This bit-stream 922 is scalable in time, space and SNR quality). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of MARPE to the modified system of He quality-scalable coding using quality-scalable data streams and more efficient way of addressing different bit-depths, or different bit-depths and chroma sampling format requirements is achieved by using a low bit-depth and/or low-chroma resolution representation for providing a respective base layer data stream representing this low bit-depth and/or low-chroma resolution representation as well as for providing a higher bit-depth and/or higher chroma resolution representation so that a respective prediction residual may be encoded in order to obtain a higher bit-depth and/or higher chroma resolution representation. By this measure, an encoder is enabled to store a base-quality representation of a picture or a video sequence, which can be decoded by any legacy decoder or video decoder, together with an enhancement signal for higher bit-depth and/or reduced chroma sub-sampling, which may be ignored by legacy decoders or video decoders [MARPE; abstract].
Regarding claim 40, He discloses wherein the refinement is determined out of a temporal prediction loop([para 0043]- refinement encoder 102 and a conditional refinement decoder 104. The conditional refinement encoder 102 receives the prediction information M; and previously-re-15 constructed samples ><i-n- It also has access to original source samples (X;_ 1, Xi_2 , ... ). The conditional refinement encoder 102 identifies the reconstructed samples X1_n based on the prediction information M;, and determines whether to refine those reconstructed samples).
Regarding claim 41, He teaches wherein the refinement is determined in the prediction loop and applied to the filtered reconstructed picture part before storing the reference picture in a decoded picture buffer([para 0068]- refinement data is then encoded in operation 310 and decoded in operation 312 to produce reconstructed refinement data. The encoding operation 310 may be a lossy encoding (otherwise, it would not be necessary to encode and decode the refinement data before applying it in the encoder)).
Regarding claim 42, He teaches comprising inverse mapping the filtered reconstructed picture part, the refinement being determined based on the inverse mapped filtered reconstructed picture part([see in Fig. 1 and para 0086-0087]-in fig. 1the scalable coding framework may include spatial, temporal, intra Blspatial or quality scalability ).
Regarding claim 44, He discloses wherein the refinement is determined based on a first component of the filtered picture part and applied to a second component of the filtered reconstructed picture part([see in Fig. 3, 6,9-10]- In Figure 3, the illustrated embodiment includes the refinement process being in-loop. A step of computing refinement parameters (step 30 3001) is done after the in-loop filtering step (165). The refinement parameters computing step takes as input the input video, and the reconstructed video coming from the in-loop filtering step. It computes refinement parameters that are coded into the bitstream or signal by a modified entropy coder (3003). The refinement parameters are also used to apply a refinement step (3002) to the reconstructed video coming from the in-loop filters).
Regarding claim 45, He discloses wherein the refinement is determined such that a rate distortion cost computed as a weighted sum of data coding rate of refinement data and of the refined picture part and of a distortion between an original version of said picture part and said reconstructed picture part after refinement by said refinement data is decreased compared to a rate distortion cost computed as a weighted sum of data coding rate of the picture part without refinement and of a distortion between said original version of said picture part and said reconstructed picture part without refinement([para 0040; 0064 and 0067]- if previously-reconstructed source data is identified as being the basis for predicting future source data, then the previously-reconstructed source data may be refined so as to improve the quality (reduce the distortion) of that data. In this approach, after reconstruction and storage of some portion of source data, the portion of source data is determined to be useful in a prediction operation. The reconstructed data is then changed, i.e. refined, prior to it being used in the prediction operation).
Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth in claim 39. Hence; all limitations for claim 47 have been met in claim 39.
Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth in claim 40. 
Regarding claim 49, the claim is interpreted and rejected for the same reason as set forth in claim 41.
Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth in claim 42. 
Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth in claim 44. 
Regarding claim 52, the claim is interpreted and rejected for the same reason as set forth in claim 39. Hence; all limitations for claim 52 have been met in claim 39.
Regarding claim 53, the claim is interpreted and rejected for the same reason as set forth in claim 40. 
Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth in claim 41.
Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth in claim 42.
Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 44. 
Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth in claim 39. Hence; all limitations for claim 57 have been met in claim 39.
Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth in claim 40. 
Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth in claim 41.
Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth in claim 42.
Regarding claim 61, the claim is interpreted and rejected for the same reason as set forth in claim 44.

Allowable Subject Matter

Claim 43 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 43, The method of claim 39, wherein the refinement is determined such that a rate distortion cost computed as a weighted sum of data coding rate of refinement data and of the refined picture part and of a distortion between an original version of said picture part and said reconstructed picture part after refinement by said refinement data is decreased compared to a rate distortion cost computed as a weighted sum of data coding rate of the picture part without refinement and of a distortion between said original version of said picture part and said reconstructed picture part without refinement.

	



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	Schwarz et al., US 2008/0002767 A1, discloses Coding Scheme Enabling Precision-Scalability.
2.	Dake He et. al., US 2014/0355675 A1, discloses conditional refinement of reconstructed data.

Conclusion
                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487